DETAILED ACTION
This Office Action is in response to communication on January 15, 2021.
Claims 1-28 were cancelled in the preliminary amendment.
Claims 29, 37, 43 and 48 are amended in the amendment.
Claims 29-53 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 and February 12, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Note
The Terminal Disclaimer was filed on February 12, 2021.

Reasons for Allowance
Claims 29-53 are now allowed.
The following is an examiner’s statement of reasons for allowance:
After further search and thorough examination of the present application in light of prior art made of record, independent claims 29, 37, 43 and 48 are allowed because prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification such as “…receiving a request from the cloud client to access the subscription-based cloud service from the cloud using a subscription-based profile federation service, wherein the subscription-based profile federation service includes passing at least one token that identifies information associated with the cloud client for use by the cloud and/or transmitting multiple tokens or copies of tokens to multiple clouds, …; and wherein: the cloud client and the subscription-based cloud service use respective techniques for service access, data transport, and authentication that are mutually incompatible with each other: and the operations also comprise automatically dynamically modifying received data for compatibility with the respective techniques so as to permit the service access, the authentication, and the data transport.” as recited in amended independent claims 29, 37, 43 and 48.

Dependent claims 30-36, 38-42, 44-47 and 49-53 are allowed under the same reason as to independent claims 29, 37, 43 and 48.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO-892 attached.
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
February 18, 2021


/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446